Order filed September 22, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00321-CV
                                    ____________

                     RICHARD A. DUNSMORE, Appellant

                                        V.

                         JAMES J. HANLEY, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 79144-I

                                    ORDER

      Appellant’s brief was due September 10, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 22, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM